IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20745
                        Conference Calendar



JOE HENRY MACK,

                                           Plaintiff-Appellant,


versus

JOHN KLEVENHAGEN,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-2955
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Joe Henry Mack, Texas prisoner # 671331, moves this court

for leave to proceed in forma pauperis (IFP) on appeal from the

grant of summary judgment in favor of the Defendant and the

dismissal of his civil rights complaint.    On January 9, 1997,

Chief Judge Politz ordered Mack to file an affidavit for leave to

proceed IFP on appeal pursuant to the Prison Litigation Reform



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20745
                               - 2 -

Act of 1995 (PLRA).   The order held Mack’s appeal in abeyance for

30 days pending payment of the $105 filing fee or submittal of

the required documents pursuant to the PLRA.   Mack timely

responded; however, the documentation submitted by Mack does not

comply with the requirements imposed by the PLRA because he did

not submit a signed affidavit attesting to his assets owned, nor

did Mack submit information regarding his prison trust account

for the period required.   See § 1915(a).   Accordingly, Mack’s

motion for leave to proceed IFP on appeal is DENIED, and his

appeal is dismissed for want of prosecution.    See FIFTH CIRCUIT RULE

42.3.   Should Mack wish to reinstate his appeal, he is instructed

to pay the $105 filing fee to the clerk of the district court

within 30 days from the date of this order.

     MOTION DENIED.   APPEAL DISMISSED.